Case: 1:19-cv-02588 Document #: 45 Filed: 06/14/19 Page 1 of 2 PagelD #:3766

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

CHAPTER 4 CORP.,
Plaintiff,
V.

LIN ZHEN, et al.,

Defendants.

 

 

EASTERN DIVISION

Case No. 19-cv-02588
Judge Charles P. Kocoras
Magistrate Judge Sidney I. Schenkier

SATISFACTION OF JUDGMENT

WHEREAS, a judgment was entered in the above action on June 4, 2019 [43], in favor of

Plaintiff Chapter 4 Corp. (‘Plaintiff’) and against the Defendants Identified in Schedule A in the

amount of one million dollars ($1,000,000) per Defaulting Defendant, and Plaintiff

acknowledges payment of an agreed upon damages amount, costs, and interest and desires to

release this judgment and hereby fully and completely satisfy the same as to the following

Defendant:

 

Defendant Name

Line No.

 

 

Ismsumi777

 

123

 

THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

 
Case: 1:19-cv-02588 Document #: 45 Filed: 06/14/19 Page 2 of 2 PagelD #:3766

Dated this 14th day of June 2019.

Respectfully submitted,

 

 

“Amy C. Ziegler Lo
Justin R. Gaudio
Allyson M. Martin
‘Greer, Burns & Crain, Ltd.
300 South Wacker Drive, Suite 2500
Chicago, Illinois 60606
312.360.0080 / 312.360.9315 (facsimile)
aziegler@gbc.law
jgaudio@gbc.law
amartin@gbc.law

Counsel for Plaintiff

Subscribed and sworn to me by Amy C. Ziegler, on this 14th day of June 2019.

Given under by hand and notarial seal.

 
 

CAITLIN SCHLIE
Official Seal
Notary Public - State of IHinois
My Commission Expires Nov 20, 2021

 
     
   

Wh, Seb

Notary Public

State of Illinois
County of Cook

bo
